Title: From George Washington to Colonel Stephen Moylan, 12 August 1779
From: Washington, George
To: Moylan, Stephen


        
          Dear Sir,
          West-point Augt 12th 79
        
        Mrs Moylans illness will readily obtain my consent to your being absent from the army a fortnight, provided a movement of the enemy should not require your presence sooner. General Howe should be made acquainted with your absence.
        The sum you speak of as having expended for secret Services surprizes me exceedingly, because I do not call to mind ever having empowered you to lay out money for such purposes, nor do I recollect ever to have received any intelligence of an extraordinary nature from you differing in any respect from that which every Officer at an advanced Post, or removed from the main army regularly obtained (by his own observation & industry, or from the Inhabitants) & transmitted to head Qrs—and because the Sum exceeds the aggregate of the charges of all the Officers of the whole line for services of this kind, although some of them have been appointed, and attended to this particular business.
        
        Under these circumstances, and as a public Officer, my duty obliges me to call for such an acct as will justifie my conduct in ordering payment. with esteem & regard I am Dr Sir Yr Most obedt Servt
        
          Go: Washington
        
      